DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is a response to the amendment filed November 24, 2020.  Claims 1-17 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4, 9, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serebrin, US 2017/0339145 [hereinafter, Serebrin].
As per claim 1:
Serebrin teaches a method, comprising: accessing a memory via at least one address, wherein the at least one address comprises a codeword of a code, the code being an error-correcting code or an error-detecting code or both an error-correcting and error-detecting code [see paragraphs. 0067, 0069; a signature in an address field; claims 2, 9 and 16; a request having physical address and an error-detecting code value].
As per claim 2: 
Serebrin also teaches the further claimed limitation of “obtaining a command that is associated with one address; checking whether the address is-comprises a codeword of the code; and executing the command if the address is-comprises a codeword of the code, and, see figure 2, steps 218-222].
As per claim 3:
 Although Serebrin does not explicitly disclose that the command is a read command, a write command or a verify command, but one having ordinary skill in the art would readily recognize that a memory access request is either read or write or verify request. Serebrin memory access request is not an exception.
As per claim 4:
Similarly to claim 3, although Serebrin does not explicitly disclose that the command is obtained and checked by an address decoder, but one having ordinary skill in the art would readily recognize that requested address has to be decoded by an address decoder.

As per claim 9:
Serebrin, in paragraph 0083, discloses that the memory can be a RAM.  One having ordinary skill in the art would readily recognize that a RAM has many memory addresses arranged in rows and columns.  Therefore the further claimed limitation of “wherein the memory comprises a first memory space and a second memory space, wherein a portion of the first memory space is accessible by several addresses, wherein a portion of the second memory space is accessible by several addresses, and wherein a combination of the several addresses for the portion of the first memory space and a combination of the several addresses for any portion of the second memory space are comprise codewords of the code” is also taught.

As per claim 13:
Serebrin also teaches the further claimed limitation of “wherein the memory comprises a continuous or a discontinuous memory space”.  This is because as best understood by the examiner, those are the only two choices that represents a memory space.
As per claim 14:
The RAM disclosed by Serebrin in paragraph 0083 or the memory 110 shown in figure 1 must have at least one physical chip.
As per claim 15:
Serebrin discloses, in paragraph 91, that the device can be a graphics processing unit.  Accordingly the further claimed limitation of “wherein the memory comprises registers of a processor, an ASIC or a controller” is also taught.
For claims 16-17: 
The claimed device and/or apparatus basically comprises the necessary element for carrying out the step of claim 1.  Accordingly, the claims area also rejected for the same reason as set forth for claim 1.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently, claims 6-8 and 11-12 would also be allowable over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137